Case: 11-11082     Document: 00511882939         Page: 1     Date Filed: 06/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 11, 2012
                                     No. 11-11082
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

STEVEN PERRONE, also known as Steven Nicholas Perrone,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:03-CR-41-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Steven Perrone appeals the sentence imposed following the revocation of
his supervised release for possession with the intent to distribute
methamphetamine. Perrone was sentenced above the advisory range to 10
months of imprisonment and 50 months of supervised release. He argues that
the district court committed procedural error by failing to articulate sufficient
reasons for the imposition of the sentence above the advisory range.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11082    Document: 00511882939      Page: 2   Date Filed: 06/11/2012

                                  No. 11-11082

      The plainly unreasonable standard of review applies to revocation
sentences. United States v. Miller, 634 F.3d 841, 843 (5th Cir.), cert. denied, 132
S. Ct. 496 (2011). This standard is a more deferential standard than the
reasonableness standard that applies to sentences imposed upon conviction. Id.
      Perrone contends that his revocation sentence should be reviewed under
the standard of reasonableness set forth in United States v. Booker, 543 U.S. 220
(2005). Although Perrone concedes that this argument is foreclosed in light of
Miller, he wishes to preserve for review a challenge to this court’s holding in
Miller.
      By expressly referencing the applicable factors of 18 U.S.C. § 3553(a), the
district court showed its consideration of the nature and circumstances of
Perrone’s supervised release violations and his history and characteristics. See
§ 3553(a)(1). Additionally, the district court noted that prior attempts at
rehabilitation had proved unsuccessful and expressed its opinion that a sentence
of imprisonment was essential in Perrone’s case. Considering the entirety of the
record, the court’s statements suggest that the court based the revocation
sentence upon the nature of the supervised release violations and the number
of positive drug tests. Although the court’s comments were brief, the statements
reflected that the court “considered the parties’ arguments and [had] a reasoned
basis for exercising [its] own legal decisionmaking authority.” Rita v. United
States, 551 U.S. 338, 356 (2007). Perrone has not shown that this court’s ability
to review the sentence has been affected and therefore does not show that the
court committed procedural error. See United States v. Whitelaw, 580 F.3d 256,
263-64 (5th Cir. 2009).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2